Title: [Fryday June 9th. 1775.]
From: Adams, John
To: 


      On Fryday June 9th. 1775. The report of the Committee on the Letter from the Convention of Massachusetts Bay being again read, the Congress came into the following Resolution:
      Resolved, That no Obedience being due to the Act of Parliament, for altering the Charter of the Colony of Massachusetts Bay, nor to a Governor or Lieutenant Governor who will not observe the directions of, but endeavour to subvert that Charter, the Governor and Lieutenant Governor of that Colony are to be considered as absent and their Offices vacant; and as there is no Council there and the Inconveniences arising from the Suspension of the Powers of Government are intollerable, especially at a time when General Gage hath actually levyed War, and is carrying on Hostilities against his Majestys peaceable and loyal Subjects of that Colony; that in order to conform as near as may be to the Spirit and Substance of the Charter, it be recommended to the provincial Convention to write Letters to the Inhabitants of the several Places, which are intituled to representation in Assembly, requesting them to chuse such Representatives, and that the Assembly when chosen, do elect Councillors; and that such Assembly or Council exercise the Powers of Government, untill a Governor of his Majestys Appointment will consent to govern the Colony according to its Charter.
      Ordered That the President transmit a Copy of the Above to the Convention of Massachusetts Bay.
      Although this Advice was in a great degree conformable, to the New York and Pensilvania System, or in other Words to the System of Mr. Dickinson and Mr. Duane, I thought it an Acquisition, for it was a Precedent of Advice to the seperate States to institute Gov­ernments, and I doubted not We should soon have more Occasions to follow this Example. Mr. John Rutledge and Mr. Sullivan had frequent Conversations with me upon this subject. Mr. Rutledge asked me my Opinion of a proper form of Government for a State. I answered him that any form, that our People would consent to institute would be better than none. Even if they placed all Power in a House of Representatives, and they should appoint Governors and Judges: but I hoped they would be wiser, and preserve the English Constitution in its Spirit and Substance, as far as the Circumstances of this Country required or would Admit. That no hereditary Powers ever had existed in America, nor would they or ought they to be introduced or proposed. But that I hoped the three Branches of a Legislature would be preserved, an Executive, independent of the Senate or Council and the House and above all things the Independence of the Judges. Mr. Sullivan was fully agreed with me in the necessity of instituting Governments and he seconded me very handsomely in supporting the Argument in Congress. Mr. Samuel Adams was with Us in the Opinion of the Necessity and was industrious in Conversation with the Members out of Doors: but he very rarely spoke much in Congress, and he was perfectly unsettled in any Plan to be recommended to a State, always inclining to the most democratical forms, and even to a single Sovereign Assembly: untill his Constituents, afterwards in Boston compelled him to vote for three branches. Mr. Cushing was also for one Sovereign Assembly, and Mr. Paine were silent and reserved upon the Subject at least to me.
      Not long after this Mr. John Rutledge returned to South Carolina, and Mr. Sullivan went with General Washington to Cambridge: so that I lost two of my able Coadjutors. But We soon found the Benefit of their Co-operations at a distance.
     